Citation Nr: 0506625	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as a result of herbicide exposure.

2.  Entitlement to service connection for urinary difficulty 
with elevated prostate specific antigen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared at a hearing held at the RO on July 17, 
2003.  A transcript of that hearing has been associated with 
the record on appeal.


REMAND

In his March 2003 substantive appeal, the veteran requested a 
personal hearing before a Veterans Law Judge, sitting in 
Washington, D.C.  The veteran was scheduled for a hearing on 
January 18, 2005.  On January 12, 2005, the veteran requested 
that his hearing be rescheduled and moved to the RO.  In a 
February 10, 2005 ruling on the veteran's motion, the Board 
found that the veteran had shown good cause for his request 
for a hearing before a traveling Veterans Law Judge at the RO 
and granted that request.  See 38 C.F.R. § 20.704 (2004).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO, 
in accordance with applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


